Per Curiam.

The record and briefs indicate that defendant (although not required to do so by court order) is continuing to pay substantial sums monthly to plaintiff for rent and other living expenses. In view of this fact, plaintiff’s application for temporary alimony was properly denied. Should defendant cease to make such payments, plaintiff may renew her application. The action was noticed for the April, 1947, term and should be expeditiously tried without unnecessary delay.
Plaintiff is allowed counsel fee in the sum of $600, $300 to be paid on the date of the entry of order and the balance when the case is reached for trial.
As so modified the order appealed from should be affirmed, without costs.
Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Order unanimously modified by allowing plaintiff-appellant counsel fee in the sum of $600, of which $300 is to be paid on the date of entry of the order and the balance when the case is reached for trial.